H. Brown, J.,
dissenting. For the most part, I agree with the general statements of the law as set forth by the majority. I do take issue with the assertion, “[i]n other words, we must equate foreseeability with the proximate cause of decedent’s death.” In the law of negligence, the concepts of foreseeability and proximate cause are *147not interchangeable and should not be equated. But my reason for dissent is not so much grounded upon disagreement with legal pronouncements as it is upon the application of those pronouncements to the facts of the case before us.
The issues below were resolved against the plaintiff on summary judgment. Thus, the facts should be construed most strongly in plaintiffs favor. Civ. R. 56(C); Wills v. Frank Hoover Supply (1986), 26 Ohio St. 3d 186, 188, 26 OBR 160, 161, 497 N.E. 2d 1118, 1120. The majority has not done that.
I
In my opinion, it is foreseeable that people will attempt to inhale helium from tanks used to pump helium into balloons. This is done (and has even been done on television) to experience a peculiar change in the sound of one’s voice. What is not perhaps foreseeable is that death can be the consequence of such playful behavior. Thus the case against the supplier of the helium tanks should have been decided on the issue of whether the warning placed on those tanks was adequate. Reasonable minds can differ on whether the warning in this case was adequate to put one on notice that death could result from the inhalation of helium.
II
Since the plaintiff’s decedent was a ticket purchaser to a high school football game, he properly entered the Belmont County Fairgrounds as a business visitor. The issue is whether he lost this status by reason of his behavior after coming on the premises. Factual issues remain to be decided. These include: (1) whether the area in which the game was played was a physically separated part of the fairgrounds, (2) how that separation was accomplished and made known to those who came to the game, (3) whether the game-going public had made a practice of using that part of the grounds where the injury occurred. Thus, a determination of the legal status of the plaintiff’s decedent is premature.
For these reasons I respectfully dissent. I would affirm the judgment rendered by the court of appeals.4
Sweeney, J., concurs in the foregoing dissenting opinion.
*148APPENDIX
[[Image here]]

 Although I would reach the same decision as was rendered by the court of appeals, my reasons for reaching that decision are somewhat different.